ANNUAL INFORMATION FORM (Fiscal Year Ended March 31, 2014) CORPORATE OFFICE 8585 Chemin Côte-de-Liesse Saint-Laurent, Québec June 12, 2014 Canada H4T 1G6 TABLE OF CONTENTS 1. CORPORATE STRUCTURE OF CAE 3 1.1 Name, Address and Incorporation. 3 1.2 Inter-corporate Relationships. 4 2. OVERVIEW OF CAE AND THE DEVELOPMENT OF ITS BUSINESS 4 2.1 Overview 4 2.2 Geographic and Segment Revenues and Locations. 4 2.3 CAE’s Vision. 6 2.4 Our Strategy and Value Proposition. 6 2.5 Industry Overview and Trends. 8 2.6 Research and Development (“R&D”) 9 2.7 Production and Services. 10 2.8 Specialized Skills and Knowledge. 10 2.9 Competition. 11 2.10 Components. 12 2.11 Intangible Properties. 12 2.12 Cycles. 13 2.13 Environmental Liabilities. 13 2.14 Employees. 13 2.15 Foreign Operations. 13 3. DESCRIPTION OF THE BUSINESS SEGMENTS 14 3.1 Simulation Products/Civil (“SP/C”) 14 3.2 Training & Services/Civil (“TS/C”) 15 3.3 SP/C and TS/C Market Trends and Outlook. 17 3.4 Simulation Products/Military (“SP/M”) 18 3.5 Training & Services/Military (“TS/M”) 20 3.6 SP/M and TS/M Market Trends and Outlook. 21 3.7 Military Contracts. 23 3.8 New Core Markets. 23 4. RISK FACTORS 26 4.1 Risks relating to the Industry. 26 4.2 Risks relating to the Company. 28 4.3 Risks relating to the Market 30 5. DIVIDENDS 31 6. DESCRIPTION OF CAPITAL STRUCTURE 32 7. MARKET FOR SECURITIES 32 1 7.1 Trading Price and Volume. 32 8. DIRECTORS AND OFFICERS 33 8.1 Name and Occupation. 33 8.2 Cease Trade Orders, Bankruptcies, Penalties or Sanctions. 37 9. TRANSFER AGENTS AND REGISTRARS 38 10. AUDIT COMMITTEE 38 10.1 Mandate. 38 10.2 Membership. 38 11. Approval of Services 39 12. ADDITIONAL INFORMATION 39 GLOSSARY 41 SCHEDULE A – SUBSIDIARIES SCHEDULE B - AUDIT COMMITTEE MANDATE 2 INFORMATION INCORPORATED BY REFERENCE CAE’s Management’s Discussion and Analysis and our Consolidated Financial Statements for the year ended March 31, 2014, and the notes thereto (“Consolidated Financial Statements”) appear in the Annual Report to Shareholders for the year ended March 31, 2014 (“Annual Report”). The Consolidated Financial Statements were prepared in accordance with Part 1 of the CPA Canada Handbook, referred to as IFRS. The information contained in the Management’s Discussion and Analysis and the Consolidated Financial Statements for the year ended March 31, 2014, and the notes thereto, is specifically incorporated by reference into this Annual Information Form (“AIF”). Any parts of the Annual Report not specifically incorporated by reference do not form part of this AIF. Unless otherwise noted, all dollar references in this Annual Information Form are expressed in Canadian dollars. References to fiscal 2014 (“FY2014”) refer to the period from April 1, 2013 to
